Exhibit 99.2 ALPHAMETRIX MANAGED FUTURES III LLC (A Limited Liability Company) Financial Statements as of and for the year ended December 31, 2010, and Report of Independent Registered Public Accounting Firm AFFIRMATION OF ALPHAMETRIX, LLC In compliance with the Commodity Futures Trading Commission’s regulations, I hereby affirm that to the best of my knowledge and belief, the information contained in the statements of financial condition of AlphaMetrix Managed Futures III LLC as of December 31, 2010, including the related statements of operations and changes in members’ capital for the year ended December 31, 2010, is accurate and complete. /s/ Aleks Kins Aleks Kins President and Chief Executive Officer AlphaMetrix, LLC Manager of AlphaMetrix Managed Futures III LLC 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of AlphaMetrix Managed Futures III LLC: We have audited the accompanying statements of financial condition of AlphaMetrix Managed Futures III LLC comprised of AlphaMetrix Managed Futures III LLC (WC Diversified Series)(a series of a Delaware Series Limited Liability Company) (the “Series”), (collectively the “Platform”) as of December 31, 2010, and the related statements of operations and changes in members’ capital for the year then ended. These financial statements are the responsibility of the Platform’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Series is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Platform’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Platform at December 31, 2010, and the results of its operations and the changes in its members’ capital for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE LLP Chicago, Illinois March 30, 2011 ALPHAMETRIX MANAGED FUTURES III LLC Statements of Financial Condition December 31, 2010 AlphaMetrix Managed Futures III LLC (WC Diversified Series) AlphaMetrix Managed
